DETAILED ACTION
This Office Action is in response to the amendment filed 11/9/2020.  Claims 5-20 are pending in this application.  Claims 5 and 11 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 recites the limitation “the one user in the set of users” in lines 14, 23, and 25.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, Claim 5 recites “a memory device” in line 26 and in line 45.  It is unclear if the second recitation of “a memory device” is meant to antecedently refer to the first recitation.

As per Claims 6-10, they are rejected for the reasons presented above, due to their dependency upon Claim 5.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	
Claim 5 recites a method of randomly selecting a final user from a set of users in a raffle, including retrieving an ASCII representation of each user’s name from an ASCII table, computing a random number seed value based on the retrieved ASCII values, determining a random number based on the random number seed value and assigning it to a user, determining whether to remove a user by computing a seed value based on the retrieved ASCII values, randomly removing all users except the final user, selecting the final user, and awarding the final user a product or service higher in value than an amount invested to participate in the raffle.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) performance of the claim’s limitations in the mind, and (2) methods of organizing human activity.  For instance, retrieving ASCII representations of names from a table, computing seed values based on ASCII (i.e. numerical) values, determining a random number based on a seed value, determining whether to remove a user, randomly removing users from the set, and selecting the final user cover performance of the steps in the mind, but for the recitation of generic computer components.  Moreover, a person could easily use a pen-and-paper table to lookup ASCII values of letters and names.  Finally, the concept of establishing rules or steps by which a raffle winner is chosen and awarded covers certain methods of organizing human activity.  Steps for determining and selecting a final user, i.e. a raffle winner, from a set of raffle entrants and awarding the winner a product or service higher in 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a computer-implemented method” and a “computer-implemented raffle”, wherein retrieving is performed “by the computer system” “from an electronically stored ASCII table”, “storing” data associations and “an indication of the final user” “in a memory device”, and “display[ing]” the raffle award “on a website or a computer-implemented application”.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis, displaying results, and storing data in memory (see MPEP 2106.05(f)).  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Moreover, the “displaying” limitation represents extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  Even when viewed in combination, the additional elements do no more than automate the abstract idea(s) using the computer components as a tool.  Thus, the claim is directed to an abstract idea.
Under Step 2B, Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 

As per Claims 6-10, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above.  The claims are dependent on Claim 5, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 11 recites a method of selecting a final user from a set of users in a raffle, comprising limitations similar to Claim 5 as discussed above, such as assigning random numbers 
Under Prong One of Step 2A of the 2019 PEG, the claim recites a process that, under its broadest reasonable interpretation, c covers the abstract ideas of (1) mathematical concepts, (2) performance of the claim’s limitations in the mind, and (3) methods of organizing human activity.  For instance, performing division, multiplication, subtraction, and rounding strictly comprises mathematical calculations.  Furthermore, steps such as assigning numbers to users, sorting the users, arranging the users, retrieving ASCII representations of names from a table, removing users, combining subsets of users, etc. covers performance of the steps in the mind, but for the recitation of generic computer components.  That is, other than reciting “a computer-implemented method”, selecting and retrieving “by a computer system”, or storing data in memory, nothing in the claim precludes such steps from practically being performed in the mind.  For instance, assigning numbers to users, arranging the users based on the numbers, sorting the users, converting letters to ASCII values, and removing a user from the set can be done manually, e.g. with pen and paper.  Moreover, a person could easily use a pen-and-paper table to lookup ASCII values of letters and names.  Finally, the concept of establishing rules or steps by which a raffle winner is chosen and awarded covers certain methods of organizing human activity.  Steps for determining and selecting a final user, i.e. a raffle winner, from a set of raffle entrants and awarding the winner a product or service higher in value than an amount invested to participate in the raffle is a method of managing relationships or interactions between people, including social activities and following rules or instructions.  Such limitations fall within 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a computer-implemented method” wherein assigning, removing, and retrieving (from the ASCII table) are performed “by a computer system”, as well as “storing an indication of the final user in a memory device in the computer system”.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as data analysis/mathematical calculations and storing the results to generic memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using “a computer system” with “a memory device” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Moreover, storing data in a memory is well-understood, routine, conventional activity that fails to qualify as 

As per Claims 12-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on Claim 11, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that are abstract mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that using a computer to retrieve an ASCII-value representation of a user’s name from an ASCII table and subsequently using the representation to compute a seed value for random number generation provides an improvement to the technology of computer random number generation, and thus the claims amount to significantly more than an abstract idea.
In response, the Examiner first notes that the analysis of the claims with respect to 35 U.S.C. 101 presented above is performed under current Office guidance (i.e. 2019 PEG and MPEP 2106).  Furthermore, the Examiner respectfully submits that under the current Office guidance, claim limitations reciting the excluded subject matter (i.e. the abstract idea) cannot 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182